An appeal having been taken to this Court by the above-named appellant from an order of the Supreme Court, Bronx County (Patricia Anne Williams, J.), entered on or about January 25, 2011, and said appeal having been argued by counsel for the respective parties; and due deliberation having been had thereon, and upon the stipulation of the parties hereto dated May 3, 2012, it is unanimously ordered that said appeal be and the same is hereby withdrawn in accordance with the terms of the aforesaid stipulation. Concur — Mazzarelli, J.P., Saxe, Catterson, Acosta and Román, JJ.